DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
2.	Claims 21-36 have been examined in this application.  Claims 1-20 have been canceled via preliminary amendment.  This communication is the first action on merits.  The Information Disclosure Statements (IDSs) filed on 5/31/2022 have been acknowledged by the Office.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,674,844.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the application if fully encompassed by claim 1 of the patent. While the application’s claim 21 does not teach: “wherein the bedding cover comprises a seam joining the first side and the opposing second side along at least a first edge, second edge, and a third edge,” as well as specific correspondence between the first/second plurality of positions, it would it would have been obvious to omit these limitations since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,674,844.
Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,674,844.
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,674,844.
Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,674,844.
Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,674,844.
Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,674,844.
Claim 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,674,844.
Claim 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,674,844.
Claim 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,674,844.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the application if fully encompassed by claim 10 of the patent. While the application’s claim 30 does not teach: “wherein the bedding cover comprises a seam joining the topside and the underside along at least a first edge, second edge, and a third edge,” as well as specific correspondence between the first/second plurality of positions, it would it would have been obvious to omit these limitations since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,674,844.
Claim 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,674,844.
Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,674,844.
Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,674,844.
Claim 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,674,844.
Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,674,844.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 24, 26-30, 33, 35, and 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2010/0050341 to Tepper.
As per claim 21, Tepper teaches:  A bedding cover system (see Tepper, Abstract: “duvet cover [10] and sheet portion [30]), the system comprising:
a bedding cover (see Fig. 1-3, [20]: envelope portion) enveloping a filling material (see page 2, para [0026]: “configured to receive a duvet”), wherein the bedding cover comprises a first side (see Fig. 1-3, [22]: upper surface) and an opposing second side (see Fig. 1-3, [21]: lower surface);
a fabric sheet (see Fig. 1-3, [30]: sheet portion) comprising a first side and an opposing second side (see Fig. 1-3, sheet [30] has a first and second side), the fabric sheet further comprising a first edge, a second edge, a third edge, and a fourth edge (see Fig. 2-3, edges [31,32,33,34]);
a first fastening mechanism (see Fig. 3, [90]: press studs), wherein the first fastening mechanism is secured at one or more of a first plurality of positions along at least the first edge and the second edge of the opposing second side of the bedding cover (see Fig. 3, press studs [90] are located along at least a first edge and second edge [27, 28]); and
a second fastening mechanism (see Fig. 2-3, [70/80]: complementary press studs), wherein the second fastening mechanism is secured at one or more of a second plurality of positions along at least the first edge and the second edge on the first side of the fabric sheet (see Fig. 2-3, studs [80] are located along at least a first and second edge of first side of [30]), 
wherein the second plurality of positions along the first edge extend to at least a first corner on the first side of the fabric sheet (see Fig. 2-3, studs [70/80] on left side of sheet [30] extend to a first corner of sheet [30]), and wherein the second fastening mechanism detachably connects to the first fastening mechanism to detachably join the first side of the fabric sheet to the opposing second side of the bedding cover (see Fig. 3 and page 2, para [0031]: “the press studs [80] and [90] are aligned and fastened so that the sheet portion [30] is attached to envelope portion [20]”).
As per claim 24, Tepper teaches all the limitations as described in the above rejection of claim 21, and additionally teaches: wherein the first fastening mechanism comprises one or more snaps, and the second fastening mechanism comprises one or more snap connectors (see Fig. 1-3 and para [0031], press studs [70/80/90] are equivalent to “snaps/snap connectors”).
As per claim 26, Tepper teaches all the limitations as described in the above rejection of claim 21, and additionally teaches: wherein the second fastening mechanism extends along the first edge, the second edge, and at least a portion of a third edge of the fabric sheet (see Fig. 2-3, press studs [70/80] extend along a first/side edge [31], second/end edge [32], and a third/side edge [33]).
As per claim 27, Tepper teaches all the limitations as described in the above rejection of claim 21, and additionally teaches: wherein the first fastening mechanism extends along the first edge, the second edge, and at least a portion of a third edge of the bedding cover (see Fig. 3, press studs [90] extend along a first/side edge [27], a second/end edge [29], and a third/side edge [28]).
As per claim 28, Tepper teaches all the limitations as described in the above rejection of claim 21, and additionally teaches: wherein the first side of the bedding cover corresponds to a topside of the bedding cover (see Fig. 1-3, upper surface [22] is the top side), and wherein the opposing second side of the bedding cover corresponds to an underside of the bedding cover (see Fig. 1-3, bottom surface [21] is an underside).
As per claim 29, Tepper teaches all the limitations as described in the above rejection of claim 21, and additionally teaches:  wherein the first side of the fabric sheet corresponds to a topside of the fabric sheet, and wherein the opposing second side of the fabric sheet corresponds to an underside of the fabric sheet (see Fig. 2-3, sheet portion [30] inherently has first/second sides which may further be considered a “topside” and an “underside”).
As per claim 30, Tepper teaches:  A bedding cover system, the system comprising: 
a bedding cover (see Fig. 1-3, [20]: envelope portion) enveloping a filling material (see page 2, para [0026]: “configured to receive a duvet”), wherein the bedding cover comprises a topside (see Fig. 1-3, [22]: upper surface) and an underside (see Fig. 1-3, [21]: lower surface);
a fabric sheet (see Fig. 1-3, [30]: sheet portion) comprising a topside and an underside (see Fig. 1-3, sheet [30] has a first and second side), the fabric sheet further comprising a first edge, a second edge, a third edge, and a fourth edge (see Fig. 2-3, edges [31,32,33,34]);
a first fastening mechanism (see Fig. 3, [90]: press studs), wherein the first fastening mechanism is secured at one or more of a first plurality of positions along at least the first edge and the third edge of the underside of the bedding cover (see Fig. 3, press studs [90] are located along at least a first edge and third  edge [27, 28] of lower surface [21]); and
a second fastening mechanism (see Fig. 2-3, [70/80]: complementary press studs), wherein the second fastening mechanism is secured at one or more of a second plurality of positions along at least the first edge and the third edge on the topside of the fabric sheet (see Fig. 2-3, studs [80] are located along at least a first edge [31] and third edge [33] of first side of [30]), 
wherein the second plurality of positions along the first edge extend to at least a first corner on the topside of the fabric sheet (see Fig. 2, press studs [70/80] extend along edge [31] to a first corner, i.e. intersection of edges [31,32]), and wherein the second fastening mechanism detachably connects to the first fastening mechanism to detachably join the topside of the fabric sheet to the underside of the bedding cover (see Fig. 3 and page 2, para [0031]: “the press studs [80] and [90] are aligned and fastened so that the sheet portion [30] is attached to envelope portion [20]”).
As per claim 33, Tepper teaches all the limitations as described in the above rejection of claim 30, and additionally teaches: wherein the first fastening mechanism comprises one or more snaps, and the second fastening mechanism comprises one or more snap connectors (see Fig. 1-3 and para [0031], press studs [70/80/90] are equivalent to “snaps/snap connectors”).
As per claim 35, Tepper teaches all the limitations as described in the above rejection of claim 30, and additionally teaches: wherein the second fastening mechanism extends along the first edge, the second edge, and at least a portion of a third edge of the fabric sheet (see Fig. 2-3, press studs [70/80] extend along a first/side edge [31], second/end edge [32], and a third/side edge [33]).
As per claim 36, Tepper teaches all the limitations as described in the above rejection of claim 30, and additionally teaches: wherein the first fastening mechanism extends along the first edge, the second edge, and at least a portion of a third edge of the bedding cover (see Fig. 3, press studs [90] extend along a first/side edge [27], a second/end edge [29], and a third/side edge [28]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22, 25, 31, 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2010/0050341 to Tepper.
As per claim 22, Tepper discloses the claimed invention except for wherein the filling material comprises down feathers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to selected down feathers as the duvet insert of Tepper for improved warmth and comfort, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 25, Tepper teaches all the limitations as described in the above rejection of claim 21, except for: wherein the first fastening mechanism comprises a first portion of a zipper, and the second fastening mechanism comprises a second portion of the zipper.  Tepper generally teaches the use of press studs as to releasably fasten its envelope portion [20] and sheet portion [30], however, Tepper also suggests the use of zippers as an alternative fastener (see para [0026]) to secure an opening [50]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tepper’s use of press studs to have replaced the press studs with two complementary portions of a zipper under simple substitution for an improved/quicker means of securing its envelope portion to the sheet.
As per claim 31, Tepper discloses the claimed invention except for wherein the filling material comprises down feathers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to selected down feathers as the duvet insert of Tepper for improved warmth and comfort, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 34, Tepper teaches all the limitations as described in the above rejection of claim 30, except for: wherein the first fastening mechanism comprises a first portion of a zipper, and the second fastening mechanism comprises a second portion of the zipper.  Tepper generally teaches the use of press studs as to releasably fasten its envelope portion [20] and sheet portion [30], however, Tepper also suggests the use of zippers as an alternative fastener (see para [0026]) to secure an opening [50]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tepper’s use of press studs to have replaced the press studs with two complementary portions of a zipper under simple substitution for an improved/quicker means of securing its envelope portion to the sheet.

Claims 23 and 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2010/0050341 to Tepper in view of U.S. Patent Application Publication 2008/0104751 to Friedland.
As per claim 23, Tepper teaches all the limitations as described in the above rejection of claim 21, however it does not teach the following which described by Friedland: wherein the first fastening mechanism comprises one or more buttons, and the second fastening mechanism comprises one or more slits (see Fig. 1 and 2D, button [17a] and button hole [17b] are used as fasteners to releasably connect cover [11] and sheet [12]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tepper with these aforementioned teachings of Friedland to have replaced the connecting studs (snap fasteners) of Tepper with buttons and button holes/slits as described by Friedland under the concept of simple substitution of one known element for another to obtain the predictable result of improved selective securement of the duvet cover and sheet of Tepper.
As per claim 32, Tepper teaches all the limitations as described in the above rejection of claim 30, however it does not teach the following which described by Friedland: wherein the first fastening mechanism comprises one or more buttons, and the second fastening mechanism comprises one or more slits (see Fig. 1 and 2D, button [17a] and button hole [17b] are used as fasteners to releasably connect cover [11] and sheet [12]).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tepper with these aforementioned teachings of Friedland to have replaced the connecting studs (snap fasteners) of Tepper with buttons and button holes/slits as described by Friedland under the concept of simple substitution of one known element for another to obtain the predictable result of improved selective securement of the duvet cover and sheet of Tepper.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show duvet covers/sheets with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/21/2022